                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:19-CV-00660-GCM
 HENRY JACKSON,

                  Plaintiff,

     v.                                                             ORDER

 ANDREW SAUL, Commissioner of
 Social Security,

                  Defendant.


          THIS MATTER comes before the Court upon Defendant’s Rule 12(b) Motion to Dismiss

for Failure to Perfect Service of Process on Defendant (ECF Doc. 4). Defendant moves for entry

of judgment in his favor pursuant to Rule 12(b) of the Federal Rules of Civil Procedure due to the

failure of Plaintiff to perfect service of process upon Defendant as set forth in Rule 4(i)(1) of the

Federal Rules of Civil Procedure. ECF Doc. 4 at 1.

          A court may not exercise personal jurisdiction over a defendant where the procedural

requirements of service of summons are not satisfied. Omni Capital Int’l v. Rudolf Wolff & Co.,

Ltd., 484 U.S. 97, 104 (1987). The “plaintiff bears the burden of establishing that the service of

process has been performed in accordance with the requirements of Federal Rule of Civil

Procedure 4.” Elkins v. Broome, 213 F.R.D. 273, 275 (M.D.N.C. 2003). To serve the United

States, a party must:

          (A)(i) deliver a copy of the summons and of the complaint to the United States
          attorney for the district where the action is brought—or to an assistant United States
          attorney or clerical employee whom the United States attorney designates in a
          writing filed with the court clerk—or

          (ii) send a copy of each by registered or certified mail to the civil-process clerk at
          the United States attorney's office;



            Case 3:19-cv-00660-GCM Document 5 Filed 01/19/21 Page 1 of 2
        (B) send a copy of each by registered or certified mail to the Attorney
        General of the United States at Washington, D.C.; and
        (C) if the action challenges an order of a nonparty agency or officer of the
        United States, send a copy of each by registered or certified mail to the
        agency or officer.

Fed. R. Civ. P. 4(i)(1). Further, to properly serve a United States agency or a United States

officer or employee in an official capacity, “a party must serve the United States and also

send a copy of the summons and of the complaint by registered or certified mail to the

agency, corporation, officer, or employee.” Fed. R. Civ. P. 4(i)(2).

        Here, Defendant alleges that the Office of the United States Attorney for the

Western District of North Carolina was served with a copy of Plaintiff’s Complaint on

December 2, 2019. ECF Doc. 1, ¶ 2. Defendant never received any information that either

the Attorney General of the United States or the Commissioner of Social Security was

served with a copy of the Summons and Complaint. ECF Doc. 4 at 1. No return of summons

was filed indicating service was perfected. Id. While the Court should allow pro se litigants

some degree of lenity, the plain requirements for effecting service may not be ignored.

Cunningham v. Wells Fargo N.A., No. 3:19-cv-00528-FDW, 2020 WL 5300843, at *2

(W.D.N.C. Sept. 4, 2020). Here Plaintiff has failed to respond to this Motion or to file

anything indicating that service was perfected. Therefore, dismissal is appropriate pursuant

to Rule 12(b) of the Federal Rules of Civil Procedure.

        IT IS THEREFORE ORDERED that Plaintiff’s case is DISMISSED.
                                       Signed: January 19, 2021




           Case 3:19-cv-00660-GCM Document 5 Filed 01/19/21 Page 2 of 2
